McCLELLAN, J.
The only exception reserved on the trial of this case challenges tlie Circuit Court’s action in refusing to give tbe following instruction requested by tbe defendants : “Tbe jury may look to the fact, if it be a fact, that any of tbe witnesses for tbe State are under indictment for tbe same offense with which the defendants are charged in deciding what weight they will give to bis evidence.” The exception is without merit. The charge is a mere argument which trial courts are under no duty to present to the jury, and which may be given or refused without error. Bancroft v. Otis, 91 Ala. 279, and authorities there cited; Brassell v. State, 91 Ala, 45; Brantley v. State, 91 Ala. 47; Potter v. State, 92 Ala. 31; Ala. Gt. So. R. R. Co. v. Sellers, 93 Ala. 9; Jackson v. Robinson, 93 Ala. 157.
Affirmed.